Filed 7/24/13 In re M.C. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

In re M. C., a Person Coming Under the                               B243859
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK87393)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

JANELLE C.,

         Defendant and Appellant.




THE COURT:*
         Appellant Janelle C. (mother) appeals from the juvenile court’s order terminating
her parental rights over her daughter, M. C. (born April 2011). We dismiss the appeal.


______________________________________________________________________
*ASHMANN-GERST, Acting P. J., CHAVEZ, J., FERNS, J.†

†Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                      BACKGROUND
Detention and section 300 petition
       On April 9, 2011, the Los Angeles County Department of Children and Family
Services (Department) received an emergency response referral on behalf of newborn M.
During delivery, mother disclosed that she was hearing voices and hallucinating. After
M.’s birth, mother continued to display symptoms of mental illness, including manic
behavior and paranoia.
       The Department’s social worker met with mother in the hospital on April 9, 2011.
During that meeting, mother reported a history of mental health issues but would not
disclose her diagnosis. She stated that she chose to discontinue taking medication but
would not disclose the medication previously prescribed for her. Mother further stated
she did not know the identity of M.’s father.
       The following day, the social worker spoke with Dr. Rose, a psychiatrist on staff
at the hospital where mother and M. were staying. Dr. Rose opined that mother’s current
mental health issues rendered her incapable of caring for M.
       On April 13, 2011, the Department filed a petition pursuant to Welfare and
Institutions Code section 300, subdivision (b)1 on behalf of M. alleging that mother’s
mental and emotional problems rendered her incapable of providing the child with
regular care and supervision. At the detention hearing held on that same date, mother
appeared and identified M.’s father as Robert G. The juvenile court found a prima facie
case for detaining M. from mother and ordered the child detained with a maternal cousin.
The court accorded mother monitored visits for a minimum of three times a week, two
hours per visit, and gave the Department discretion to liberalize the visits.
       On May 20, 2011, the Department filed an ex parte application seeking to vacate
the order detaining M. in the maternal cousin’s home because the cousin could no longer
care for the child. The Department reported that it was exploring other placement
options, including placement with out-of-state relatives. The juvenile court granted the
ex parte application and ordered M. placed in foster care.


1      All further statutory references are to the Welfare and Institutions Code.
                                                2
       On May 27, 2011, the Department filed a first amended petition adding an
allegation that M.’s alleged father, Robert G. had failed to provide for the child.
Jurisdiction/disposition
       In its May 2011 jurisdiction/disposition report, the Department reported on a
May 2, 2011 interview with mother and a telephone conversation between mother and a
dependency investigator on May 18, 2011. During the interview, mother said that she
was unemployed but supported herself through social security disability income. When
asked about the nature of her disability, mother said she had been diagnosed with “manic
depression” in 1996. Mother objected to the removal of M. from her care and said she
felt victimized by the Department. During the May 18, 2011 telephone call, mother
alternated between whispering and speaking at a normal volume. Most of her comments
were directed toward the Department’s unfair treatment of her.
       Included in the Department’s jurisdiction/disposition report were summaries of
email and telephonic communications between the dependency investigator and mother’s
siblings, Nicole, Gregory, and Jennifer. All three siblings stated that mother had
longstanding mental health issues that improved when she took her prescribed medication
and that deteriorated when she did not. Nicole reported that mother’s symptoms of
paranoia and delusions seemed to escalate as her pregnancy progressed. All three
siblings expressed concerns about mother’s ability to care for M.
       The dependency investigator also spoke with maternal cousin Kalyn, with whom
M. had initially been detained. Kalyn reported that mother appeared to be obsessed with
dust, mold, and perceived impurities on M.’s skin and that mother was constantly picking
at the baby’s face during her monitored visits. After M. was placed in foster care,
mother’s monitored visits appeared to go well overall; however, mother continued to be
overly concerned with cleaning the baby, repeatedly doing so with wet wipes throughout
the visits.
       At the May 27, 2011 jurisdiction/disposition hearing, mother pled no contest to the
allegations in the first amended petition, and the juvenile court sustained the amended
petition as to mother. The court ordered an Evidence Code section 730 evaluation of

                                              3
mother, and ordered mother to cooperate with the evaluation, to complete parenting
education and individual counseling to address mental health issues, and to take all
prescribed medications. The court accorded mother monitored visits three times per
week for a minimum of two hours per visit.
       The juvenile court found Robert G. to be M.’s alleged father. Because the
Department’s efforts to contact Robert G. had been unsuccessful, the court dismissed the
allegations of the petition pertaining to him.
       The court assumed jurisdiction over M. pursuant to section 300, subdivision (b)
and ordered that she remain suitably placed. The court authorized the Department to
investigate placing M. with a maternal aunt who lived outside the state.
Evidence Code section 730 evaluation
       An Evidence Code section 730 evaluation was submitted to the juvenile court on
August 22, 2011. The evaluation, prepared by Dr. William Vicary and by Dr. Jonathan
Manaoat, both of the USC Keck School of Medicine, reported on their examination and
evaluation of mother. During the examination, mother disclosed a history of mental
health issues dating back to her years in high school. Mother further disclosed that she
had been hospitalized at least three times for inpatient psychiatric treatment.
       Mother stated that her concern over her skin started in 2007 and that she had seen
multiple dermatologists and infectious disease doctors for “skin rot.” She claimed she
could “hear vibrations” and “voices” which are “abusive” and say things to her such as
“movie star quality.” Mother also claimed she could “channel energy,” see “red and
green energy,” “chromosomes float from DNA on skin,” as well as “needle points,”
“mold” and “invisible hairs.”
       The evaluating psychiatrists concluded that mother’s symptoms were consistent
with a diagnosis of “Bipolar I Disorder, Severe, with Psychotic Features.” They
recommended continuous psychiatric intervention, including ongoing psychotherapy, and
antipsychotic and antimanic medication. The evaluators further recommended that M.
remain a dependent of the court, that mother be accorded monitored visits and


                                                 4
reunification services, and that she be reevaluated in one year to reassess her ability to
benefit from reunification services.
Review proceedings and termination of services
          In November 2011, the Department reported that M. was placed in a licensed
foster home. An approved ICPC2 home study had been received for maternal aunt Gayle
D. in Pennsylvania, and the Department recommended that the juvenile court give the
Department discretion to place M. with Gayle.
          Mother had enrolled in a parenting program but had not signed a consent to release
information regarding her participation in the program to the Department. Mother
reported that she had attended only four or five parenting sessions. She had failed to
comply with the juvenile court’s orders to take prescribed psychotropic medication and to
participate in individual counseling.
          Mother had missed approximately 25 percent of her monitored visits with M.
Three visits had been cancelled by the monitor because of concerns regarding mother’s
behavior during the visits. During the visits, the monitor observed mother picking at
M.’s clothing and body, claiming the child was covered in dog hairs. Mother habitually
wiped M.’s face until the child’s face became red and irritated. She voiced concerns
about debris becoming “embedded” in M.’s skin and attempted during several visits to
use her finger to remove perceived debris from the child’s eye. When redirected, mother
became agitated. Mother also appeared to be unaware of M.’s needs and development.
She repeatedly asked the monitor about the baby’s feeding time, insisted on substituting
formula for solid food, and attempted to have M. recite the alphabet or use crayons and
paper, even though such activities were not age-appropriate.
          At a hearing held on November 23, 2011, the juvenile court found that mother was
not in compliance with her case plan, that the Department had provided reasonable
efforts, and that there was no substantial probability that M. would be returned to mother
within the next six months. The court terminated family reunification services, set a

2         Interstate Compact on the Placement of Children, Family Code section 7901
et seq.
                                              5
section 366.26 hearing for March 21, 2012, and ordered the Department to initiate an
adoption home study.
Section 366.26 proceedings
       In March 2012, the Department reported that M. had been placed with out-of-state
relatives, maternal aunt Gayle and her husband, since December 8, 2011. Gayle and her
husband were also M.’s prospective adoptive parents. They had four children, ages
fourteen, ten, seven, and four. The family had grown very attached to M. and wanted to
adopt her. Mother remained in California but had regular telephonic contact with M. and
her caregivers.
       At the March 21, 2012 hearing, mother was appointed new counsel. The juvenile
court identified adoption as the permanent plan and continued the section 366.26 hearing
to July 5, 2012.
       In May 2012 , the Department reported that M. had adjusted well in the home of
her prospective adoptive family, was meeting all of her developmental milestones, and
appeared to be happy. She had become attached to her caregivers, who remained willing
to adopt her. The prospective adoptive parents sent photographs to mother and facilitated
telephone contact between mother and child. A request for an adoption home study had
been submitted to the State of Pennsylvania.
       In July 2012, the Department reported that M. and her caregivers continued to
bond with each other, and the caregivers consistently reported that they wanted to adopt
the child. Mother had been informed that she could have monitored visits if she traveled
to Pennsylvania.
Section 388 petition
       Mother filed a section 388 petition on July 5, 2012, requesting an additional six
months of reunification services. In her petition, mother alleged she was now living in a
stable home, was seeing a new psychologist, Dr. Stephen Fleisher, and was compliant
with Dr. Fleisher’s recommendations. Mother further stated that no psychotropic
medication had been prescribed for her.


                                             6
       Attached to mother’s section 388 petition was a letter from Dr. Fleisher dated June
30, 2012, stating that he had seen mother for 33 sessions since November 2011. Mother
had rented a room and was receiving job training from the State Department of
Rehabilitation. She was not manifesting any of the mental illness symptoms previously
described to the court, and her current diagnosis was Mood Disorder, Not Otherwise
Specified, in full remission. Dr. Fleisher opined that mother was now ready for the
reevaluation for reunification services that had been recommended in her Evidence Code
section 730 evaluation. Dr. Fleisher further opined that mother should not be required to
take psychotropic medication because she was extremely sensitive to medication and
experienced severe side effects. He recommended that mother receive another court
ordered evaluation and that the case be transferred to Pennsylvania if mother relocated
there so that mother could have regular contact and visitation with M. Dr. Fleisher stated
that the visits should be monitored at first, but only for the first month, as he believed
mother posed no threat to M. He also recommended that the adopting relative consider
an open adoption.
       In its response to the section 388 petition, the Department reported that mother had
met with the social worker on August 14, 2012. Mother provided a new home address
and said she was seeing Dr. Fleisher on a weekly basis. She had not completed a
parenting class because she did not feel the class was appropriate for her. Mother said
she had not taken medication in seven years and that she did not need to do so. She
received photos of M. and spoke with her by telephone two to three times per week.
Mother had wanted to see M. during a family reunion in Utah in June, but the social
worker had discouraged the visit. Mother said she would be willing to relocate to be
closer to M. if she were granted more reunification services.
       The social worker also spoke to the prospective adoptive mother, Gayle, who
reported that M. was thriving in her home and had become a part of her family. Gayle
explained that the Pennsylvania social worker had discouraged mother from attending the
family reunion in Utah for the sole purpose of visiting with M., because no family
member was willing to serve as the monitor for her visits, but mother had gone to Utah

                                              7
anyway and had been denied a visit. Mother had also asked Gayle and her husband to
assume legal guardianship over M. instead of adopting her.
       On August 10, 2012, the social worker received a telephonic update from mother’s
psychologist, Dr. Fleisher. Dr. Fleisher stated that he had to correct a previous diagnosis
he had made of mother’s condition. His previous diagnosis -- that mother had
experienced a full inter-episode recovery -- was incorrect. Mother’s diagnosis was
without full inter-episode recovery. Dr. Fleisher explained that when mother was under
stress, she experienced “very odd thinking.” Although he did not believe mother was a
danger to anyone, including M., he did not know what would happen if mother were
under stress. For this reason, he could no longer recommend unmonitored visits between
mother and M., nor could he testify on mother’s behalf.
Section 388/366.26 hearing
       A contested section 388/366.26 hearing was held on August 21, 2012. On that
same date, the Department reported that an adoption home study had been approved for
M.’s prospective adoptive parents.
       At the hearing, mother testified that she had been seeing Dr. Fleisher on a weekly
basis for more than a year. Although mother had been informed of Dr. Fleisher’s
statements regarding her odd behavior, she had not discussed the matter with him.
Mother said that the last time she had seen M. was on December 13, 2011. Since that
date, she had been having telephone contact with M. one to two times per week. M. did
not know who mother was when they spoke, nor did she know that mother was her
mother. Mother believed that she and M. shared “somewhat” of a bond, but
acknowledged that it was difficult to have a bond with a child who was removed from her
care as an infant. Mother also believed she had been treated unfairly, both by the
Department and her own family, from whom she had been estranged for seven years.
She said it would be in M.’s best interest to be reunified with her in the future.
       The juvenile court denied mother’s section 388 petition, finding there had been no
change in mother’s circumstances and that it was not in the best interests of the child for
mother to receive additional reunification services. The court further found that

                                              8
continued jurisdiction over the child was both necessary and appropriate, that M. was
adoptable, that it would be detrimental to the child to return her to mother, and that no
exception to terminating parental rights applied. The court then terminated mother’s
parental rights, as well as the parental rights of anyone else claiming to be M.’s parent.
The instant appeal
       We appointed counsel to represent mother in this appeal. After examining the
record, mother’s counsel filed a brief pursuant to In re Phoenix H. (2009) 47 Cal.4th 835,
indicating an inability to find any arguable issues. On April 25, 2013, we advised mother
that she had 30 days in which to submit any contentions or arguments she wished us to
consider.
       Mother submitted a letter brief in which she requested new appellate counsel, and
we denied that request. In her letter brief mother stated that the case to remove M. from
her was based on false and biased statements and assumptions, and that she was not
properly represented by counsel in the juvenile court proceedings below.
                                      DISCUSSION
       “An appealed-from judgment or order is presumed correct. [Citation.] Hence, the
appellant must make a challenge. In so doing, he must raise claims of reversible error or
other defect [citation], and ‘present argument and authority on each point made’
[citations]. If he does not, he may, in the court’s discretion, be deemed to have
abandoned his appeal. [Citation.] In that event, it may order dismissal. [Citation.]” (In
re Sade C. (1996) 13 Cal.4th 952, 994.)




       Mother has established no error in the proceedings below, nor any legal basis for
reversal. Substantial evidence supports the juvenile court’s conclusion that M. was
adoptable, and that adoption was in the child’s best interest.
       We accordingly dismiss the appeal.


                                              9